DETAILED ACTION

Remarks
This Office Action is in response to the application 16/668244 filed on 30 October 2019.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. (U.S. Patent Application Publication No. 20120209800 A1, hereinafter referred to as Nayak) in view of Weise, David Neal (U.S. Patent No. 6,236,959 B1, hereinafter referred to as Weise).
As to claim 1, Nayak teaches a method for calculating rules-based values, the method comprising:
receiving a selection of an item for which an attribute is to be determined (see Nayak para. 0043-0045 and Fig. 4: an action comprises a value; in an illustrative example the “action” is the amount of discount to be offered  to a customer; Note: Nayak’s “action” corresponds to the claimed attribute; and see Nayak 0063: the discount offered to the customer is related to a loan the customer is seeking), wherein the attribute is dependent on one or more variable conditions (see Nayak para. 0043-0045 and Fig. 4: the decision table associates one or more conditions with the action);
inputting data that represents a set of rules for determining the attribute (see Nayak para. 0047-0048 and Figs. 3-4: user creates decision table to be added to a rule set);
based on the rules, generating a parse tree (see Nayak para. 0066 and Figs. 5-6: the system translates the rule set into an expression tree; and see Nayak para. 0073: the expression tree is created based on parsing a formula) that is usable to determine the attribute based on the one or more variable conditions (see Nayak para. 0066 and Figs. 5-6: the expression tree encodes conditions included the corresponding business rule);
parsing the data and pre-calculating nodes of the parse tree (see Nayak para. 0073 and Figs. 5-6: the expression tree is created based on parsing a formula);
determining the attribute based on the parsing and pre-calculating (see Nayak para. 0083: the expression tree is utilized by execution engine 215 to enforce a business rule; and see Nayak para. 0043-0045 and Fig. 4: in an illustrative example the “action” is the amount of discount to be offered  to a customer); and
returning the determined attribute to a requesting process (see Nayak para. 0083: the expression tree is utilized by execution engine 215 to enforce a business rule; and see Nayak para. 0034-0035: business process).
Nayak does not appear to explicitly disclose parsing data and pre-calculating nodes of a parse tree  as values become available.
However, Weise teaches parsing data and pre-calculating nodes of a parse tree  as values become available (see Weise col. 4 L51 to col. 5 L7: on-the-fly parse generation to create a parse tree; and see Weise Figs. 2a-b: illustrative examples of parse trees, comprising nodes connected by edges);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to include the teachings of Weise because on-the-fly parse generation reduces the time necessary to generate a parse tree (see Weise col. 4 L51 to col. 5 L7), enhancing the efficiency of the system.

As to claim 4, Nayak as modified by Weise teaches wherein the parsing is performed in an application processing space (see Nayak para. 0073 and Figs. 5-6: the expression tree is created based on parsing a formula; and see Nayak para. 0029 and Fig. 1: application programs 135 and 145).

As to claim 9, Nayak teaches a computing system, comprising:
one or more processors (see Nayak para. 0023 and Fig. 1: computer 110 comprising processing unit 120); and
a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to (see Nayak para. 0023, 0027, 0029, and Fig. 1: computer 110 comprising memory 130 that stores instructions for processing unit 120):
access data that represents a set of rules  (see Nayak para. 0047-0048 and Figs. 3-4: user creates decision table to be added to a rule set);
based on the rules, generate a parse tree (see Nayak para. 0066 and Figs. 5-6: the system translates the rule set into an expression tree; and see Nayak para. 0073: the expression tree is created based on parsing a formula) that is usable to determine an attribute based on one or more variable conditions (see Nayak para. 0043-0045 and Fig. 4: an action comprises a value; in an illustrative example the “action” is the amount of discount to be offered  to a customer; Note: Nayak’s “action” corresponds to the claimed attribute; and see Nayak para. 0066 and Figs. 5-6: the expression tree encodes conditions included the corresponding business rule);
pre-calculate nodes of the parse tree (see Nayak para. 0073 and Figs. 5-6: the expression tree is created based on parsing a formula);
determine the attribute based on the pre-calculated nodes and the values when available (see Nayak para. 0083: the expression tree is utilized by execution engine 215 to enforce a business rule; and see Nayak para. 0043-0045 and Fig. 4: in an illustrative example the “action” is the amount of discount to be offered  to a customer); and
return the determined attribute to a requesting process (see Nayak para. 0083: the expression tree is utilized by execution engine 215 to enforce a business rule; and see Nayak para. 0034-0035: business process).
Nayak does not appear to explicitly disclose pre-calculate nodes of the parse tree as values become available.
However, Weise teaches pre-calculate nodes of the parse tree as values become available (see Weise col. 4 L51 to col. 5 L7: on-the-fly parse generation to create a parse tree; and see Weise Figs. 2a-b: illustrative examples of parse trees, comprising nodes connected by edges);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to include the teachings of Weise because on-the-fly parse generation reduces the time necessary to generate a parse tree (see Weise col. 4 L51 to col. 5 L7), enhancing the efficiency of the system.

As to claim 13, Nayak as modified by Weise teaches wherein each node of the parse tree is either an operation or a value (see Nayak Figs. 5-6: nodes of the parse tree correspond to either operators or values).

As to claim 14, Nayak as modified by Weise teaches wherein the values are one of constants or variables (see Nayak Figs. 5-6: nodes of the parse tree correspond to constant values such as “18” or “FALSE”, or variables such as “Age” or “CustomerType”).

As to claim 15, Nayak as modified by Weise teaches wherein the operations are one of +, -, *, or / (see Nayak para. 0076: the expression tree represents a formula such as discount=5+0.2*age).

As to claim 17, Nayak teaches a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a processor of a computing device, cause the computing device to (see Nayak para. 0023, 0027, 0029, and Fig. 1: computer 110 comprising memory 130 that stores instructions for processing unit 120):
receiving a selection of an item for which an attribute is to be determined (see Nayak para. 0043-0045 and Fig. 4: an action comprises a value; in an illustrative example the “action” is the amount of discount to be offered  to a customer; Note: Nayak’s “action” corresponds to the claimed attribute; and see Nayak 0063: the discount offered to the customer is related to a loan the customer is seeking), wherein the attribute is dependent on one or more variable conditions (see Nayak para. 0043-0045 and Fig. 4: the decision table associates one or more conditions with the action);
retrieving data that represents a set of rules (see Nayak para. 0047-0048 and Figs. 3-4: user creates decision table to be added to a rule set);
based on the set of rules, generating a parse tree (see Nayak para. 0066 and Figs. 5-6: the system translates the rule set into an expression tree; and see Nayak para. 0073: the expression tree is created based on parsing a formula) that is usable to determine the attribute based on the one or more variable conditions (see Nayak para. 0066 and Figs. 5-6: the expression tree encodes conditions included the corresponding business rule);
parsing the data and pre-calculating nodes of the parse tree (see Nayak para. 0073 and Figs. 5-6: the expression tree is created based on parsing a formula);
determining the attribute based on the parsing and pre-calculating (see Nayak para. 0083: the expression tree is utilized by execution engine 215 to enforce a business rule; and see Nayak para. 0043-0045 and Fig. 4: in an illustrative example the “action” is the amount of discount to be offered  to a customer); and
returning the determined attribute to a requesting process (see Nayak para. 0083: the expression tree is utilized by execution engine 215 to enforce a business rule; and see Nayak para. 0034-0035: business process).
Nayak does not appear to explicitly disclose parsing data and pre-calculating nodes of a parse tree  as values become available.
However, Weise teaches parsing data and pre-calculating nodes of a parse tree  as values become available (see Weise col. 4 L51 to col. 5 L7: on-the-fly parse generation to create a parse tree; and see Weise Figs. 2a-b: illustrative examples of parse trees, comprising nodes connected by edges);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to include the teachings of Weise because on-the-fly parse generation reduces the time necessary to generate a parse tree (see Weise col. 4 L51 to col. 5 L7), enhancing the efficiency of the system.

Claims 2, 3, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak and Weise as applied to claims 1 and 17 above, and further in view of Wilczek et al. (U.S. Patent No. 11,049,191 B1, hereinafter referred to as Wilczek).
As to claim 2, Nayak as modified by Weise does not appear to explicitly disclose wherein rules are in a language-independent data format.
However, Wilczek teaches wherein rules are in a language-independent data format (see Wilczek col. 5 L29-42: rules encoded in JavaScript Object Notation (JSON) format).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak as modified by Weise to include the teachings of Wilczek because it enables interoperability of rules between buyers, suppliers, etc. (see Wilczek col. 9 L25-45).

As to claim 3, Nayak as modified by Weise and Wilczek teaches wherein the language-independent data format is JSON (see Wilczek col. 5 L29-42: rules encoded in JavaScript Object Notation (JSON) format).

As to claim 18, see the rejection of claim 3 above.

Claims 5, 6, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak and Weise as applied to claims 1, 9, and 17 above, and further in view of Fu et al. (U.S. Patent Application Publication No. 20160055463 A1, hereinafter referred to as Fu).
As to claim 5, Nayak as modified by Weise does not appear to explicitly disclose wherein the attribute is a sales tax.
However, Fu teaches wherein the attribute is a sales tax (Note: This claim limitation corresponds to an intended use that does not limit the claimed method, and hence it is not given patentable weight. However, assuming arguendo that the limitation is to be given patentable weight, prior art is cited to teach this limitation. see Fu para. 0124 and 0140: processing business rules for calculation of sales tax).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak as modified by Weise to include the teachings of Fu because calculation of sales tax is among the necessary business functions for an e-commerce marketplace (see Fu para. 0124 and 0140).

As to claim 6, Nayak as modified by Weise does not appear to explicitly disclose wherein the attribute is a shipping cost.
However, Fu teaches wherein the attribute is a shipping cost (Note: This claim limitation corresponds to an intended use that does not limit the claimed method, and hence it is not given patentable weight. However, assuming arguendo that the limitation is to be given patentable weight, prior art is cited to teach this limitation. see Fu para. 0106 and 0178-0180: processing business rules for calculation of shipping cost).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak as modified by Weise to include the teachings of Fu because calculation of shipping cost is among the necessary business functions for an e-commerce marketplace (see Fu para. 0005, 0080, and 0106).

As to claim 10, see the rejection of claim 5 above.

As to claim 11, Nayak as modified by Weise and Fu teaches wherein the sales tax is for a geographic or geo-political entity (Note: This claim limitation corresponds to an intended use that does not limit the claimed method, and hence it is not given patentable weight. However, assuming arguendo that the limitation is to be given patentable weight, prior art is cited to teach this limitation. see Fu para. 0124 and 0140: processing business rules for calculation of sales tax; and see Fu para. 0089: the marketplace is customized for specific geographic regions such as the United States or the United Kingdom).

As to claim 20, see the rejection of claims 5 and 6 above.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak and Weise as applied to claims 1 and 17 above, and further in view of Maleport, Joel John (U.S. Patent Application Publication No. 20130227519 A1, hereinafter referred to as Maleport).
As to claim 7, Nayak as modified by Weise does not appear to explicitly disclose wherein parsing is performed without updating software executing in an application processing space.
However, Maleport teaches wherein parsing is performed without updating software executing in an application processing space (see Maleport para. 0013: parsing is performing with requiring updates to a software application).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak as modified by Weise to include the teachings of Maleport because it enables changing a protocol definition without requiring a software developer to modify application source code, compile the source code, and distribute the updated application, saving time and increasing the flexibility of the system (see Maleport para. 0003 and 0013).

As to claim 19, see the rejection of claims 4 and 7 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nayak and Weise as applied to claim 1 above, and further in view of Awaida et al. (U.S. Patent Application Publication No. 20080097933 A1, hereinafter referred to as Awaida).
As to claim 8, Nayak as modified by Weise does not appear to explicitly disclose wherein data is input via an application programming interface (API) configured to receive the data and returns a determined attribute to a requesting process.
However, Awaida teaches wherein data is input via an application programming interface (API) configured to receive the data and returns a determined attribute to a requesting process (see Awaida para. 0009, 0045, and Fig. 1A: client 128A queries central knowledge base 110A via Application Programming Interface (API) 126A in order to determine costing information, and the answer is returned to client 126A via API 126A; Note: Awaida’s costing information corresponds to the claimed attribute).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak as modified by Weise to include the teachings of Awaida because it provides a publicly-accessible interface to a central database (see Awaida para. 0037 and Fig. 1A).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nayak and Weise as applied to claim 9 above, and further in view of Campbell et al. (U.S. Patent Application Publication No. 20140165035 A1, hereinafter referred to as Campbell).
As to claim 12, Nayak as modified by Weise does not appear to explicitly disclose wherein parentheses are inferred from a structure of a parse tree.
However, Campbell teaches wherein parentheses are inferred (see Campbell para. 0004, 0038, and Fig. 1c: parentheses are inserted into an expression) from a structure of a parse tree (see Campbell para. 0049: the method of the invention is achieved using a parse tree).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak as modified by Weise to include the teachings of Campbell because inserting parentheses allows for an expression to be correctly parsed (see Campbell para. 0022-0023).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nayak and Weise as applied to claim 13 above, and further in view of Ramarao et al. (U.S. Patent Application Publication No. 20050091587 A1, hereinafter referred to as Ramarao).
As to claim 16, Nayak as modified by Weise does not appear to explicitly disclose wherein pre-calculating comprises partially evaluating formulas with known values and passing the partially evaluated formula to later stages.
However, Ramarao teaches wherein pre-calculating comprises partially evaluating formulas with known values and passing the partially evaluated formula to later stages (see Ramarao para 0106, 0151, and Fig. 2: expressions are partially evaluated by expression processor 42 and the results are passed to transformation engine 44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak as modified by Weise to include the teachings of Ramarao because it allows expressions to be evaluated at the earliest possible phase, leaving fewer expressions to be evaluated in later phases, improving run-time efficiency (see Ramarao para. 0064-0066).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to rule encoding using parse trees.
a.	Brelage et al.; “ENHANCED CALL-BACK SERVICE”; U.S. PGPub. No. 20090222394 A1.
Teaches a rule engine for defining and processing business rules (see para. 0026) that utilizes parse tree (see para. 0031-0033).
b.	Haley et al.; “System For Enterprise Knowledge Management And Automation”; U.S. PGPub. No. 20080097748 A1.
Teaches specifying conditional business rules (see para. 0058) using parse trees (see para. 0094, 0167, and 0175).
c.	Hull et al.; “COGNITIVE PROCESS ENACTMENT”; U.S. PGPub. No. 20190087756 A1.
Teaches defining and executing business rules (see para. 0021) utilizing parse trees (see para. 0064 and 0069).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umar Mian/Examiner, Art Unit 2163           

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163